DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/10/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (WO 2018/051412; published 3/22/18; references to U.S. national stage application US 2020/0203474 as English translation).
Regarding claim 1, Yoshino discloses a device comprising: 
A high side circuit region (Fig. 4; [0043]); 
A low side circuit region (Fig. 4; [0043]); and 
A RESURF isolation structure surrounding an outer periphery of the high side circuit region and isolating the high side circuit region from the low side circuit region ([0045]), 
Wherein the high side circuit region, the low side circuit region and the RESURF isolation structure are formed on a single semiconductor substrate (10, Fig. 5-7) of a first conductivity type ([0046]), 
The RESURF isolation structure has a high withstand voltage isolation region and a high withstand voltage MOS ([0045]), 
The high withstand voltage isolation region has a first diffusion layer (11a, Fig. 5) of a second conductivity type formed on a principal surface of the semiconductor substrate ([0046]), 
The high withstand voltage MOS has a second diffusion layer (11c, Fig. 7) of the second conductivity type formed on the principal surface of the semiconductor substrate ([0052]), 
The low side circuit region has a third diffusion layer (12, Fig. 5, 7) of the first conductivity type formed on the principal surface of the semiconductor substrate ([0046]), 
A fourth diffusion layer (16c, 13c, Fig. 7) of the first conductivity type having a higher impurity concentration than the semiconductor substrate is formed on the principal surface of the semiconductor substrate exposed between the first diffusion layer and the second diffusion layer ([0052]),
And the fourth diffusion layer (13c, 16c, Fig. 7) extends from the high side circuit region to the low side circuit region and does not contact the third diffusion layer (Fig. 4).
Regarding claim 16, Yoshino discloses the semiconductor substrate (10, Fig. 5-7) is formed of a wide-band-gap semiconductor ([0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/1/2022